 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1383 
 
AN ACT 
To temporarily preserve higher rates for tuition and fees for programs of education at non-public institutions of higher learning pursued by individuals enrolled in the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs before the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restoring GI Bill Fairness Act of 2011. 
2.Preservation of higher rates for tuition and fees for programs of education at non-public institutions of higher learning pursued by individuals enrolled in such programs prior to change in maximum amount 
(a)In generalNotwithstanding paragraph (1)(A)(ii) of section 3313(c) of title 38, United States Code (as amended by the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 (Public Law 111–377)), the amount payable under that paragraph (or as appropriately adjusted under paragraphs (2) through (7) of that section) for tuition and fees for pursuit by an individual described in subsection (b) of an approved program of education at a non-public institution of higher learning during the period beginning on August 1, 2011, and ending on July 31, 2014, shall be the greater of— 
(1)$17,500; or 
(2)the established charges payable for the program of education determined using the table of the Department of Veterans Affairs entitled Post-9/11 GI Bill 2010–2011 Tuition and Fee In-State Maximums, published October 27, 2010 (75 Fed. Reg. 66193), as if that table applied to the pursuit of the program of education by that individual during that period. 
(b)Covered individualsAn individual described in this subsection is an individual entitled to educational assistance under chapter 33 of title 38, United States Code, who, since January 4, 2011, has been enrolled in the same non-public institution of higher learning in a State in which— 
(1)the maximum amount of tuition per credit in the 2010–2011 academic year, as determined pursuant to the table referred to in subsection (a)(2), exceeded $700; and 
(2)the combined amount of tuition and fees for full-time attendance in the program of education in such academic year exceeded $17,500. 
(c)DefinitionsIn this section: 
(1)The term approved program of education has the meaning given that term in section 3313(b) of title 38, United States Code. 
(2)The term established charges, with respect to a program of education, means the actual charges (as determined pursuant to regulations prescribed by the Secretary of Veterans Affairs on the basis of a full academic year) for tuition and fees which similarly circumstanced nonveterans enrolled in the program of education would be required to pay. 
(3)The term institution of higher learning has the meaning given that term in section 3452(f) of title 38, United States Code. 
3.Extension of loan guaranty fee for certain subsequent loans 
(a)ExtensionSection 3729(b)(2)(B) of title 38, United States Code, is amended— 
(1)in clause (i)— 
(A)by striking January 1, 2004 and inserting October 1, 2011; and  
(B)by striking 3.00 both places it appears and inserting 3.30;  
(2)in clause (ii)— 
(A)by striking January 1, 2004, and before October 1, 2011 and inserting October 1, 2011, and before October 1, 2012; and  
(B)by striking 3.30 both places it appears and inserting 2.80; and  
(3)in clause (iii), by striking October 1, 2011 and inserting October 1, 2012. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the later of October 1, 2011, or the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
